Citation Nr: 0412889	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  96-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
fibrositis/fibromyalgia.

2.  Entitlement to service connection for bilateral foot 
disability secondary to service connected bilateral leg 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.  

The case was previously before the Board in February 2001 and 
in June 2003, at which time it was Remanded to afford the 
veteran due process.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

The veteran was afforded a most comprehensive VA examination 
in June 2002.  However, the examination was not completed and 
additional diagnostic and clinical tests, consisting 
primarily of X-rays, were deferred for several months.  Under 
the circumstances, the examiner who conducted that 
examination should have the opportunity to review those 
findings and provide comment as to whether any adjustments to 
the examination report's conclusions are warranted on the 
basis of the test results.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The claims file should be returned to 
the examiner who conducted the June 2, 
2002 examination for a supplemental 
report.  The examiner is requested to 
review the record to include the 
diagnostic and clinical test results 
ordered pursuant the June 2002 
examination and to provide comment as to 
whether any adjustments to the 
examination report's conclusions are 
warranted on the basis of the test 
results or any other medical evidence 
submitted since that examination.  The 
complete rationale for all opinions 
expressed must be provided.  

If that examiner is unavailable, the file 
should be referred to another examiner 
for review and comment in accordance with 
the forgoing.  If that examiner believes 
that another examination is warranted the 
veteran should be scheduled for such an 
examination.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

After undertaking any development deemed 
appropriate in addition to that outlined 
above, the RO should readjudicate the 
claims on appeal.  If any of the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case with regard to the additional 
development and the reasons for the 
decision rendered.  They should be 
afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




